UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2015 CORD BLOOD AMERICA, INC. (Exact name of registrant as specified in its charter) Florida 000-50746 90-0613888 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1857 Helm Drive, Las Vegas, NV 89119 (Address of Principal Executive Office) (Zip Code) (702) 914-7250 (Registrant’s telephone number, including area code) Copies to: Joseph R. Vicente 1857 Helm Drive, Las Vegas, NV 89119 Phone: (702) 914-7250 Fax: (702) 914-7251 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01Changes in Registrant’s Certifying Accountant. On August 7, 2015, De Joya Griffith, LLC (the “Former Accountant”) resigned as the Registrant’s independent registered public accountants.On August 7, 2015, the Company engaged RBSM LLP (the “New Accountant”) to serve as the Registrant’s independent registered public accountants.The Registrant’s Audit Commit approved the change in auditors. The Former Accountant issued its auditors’ report on the financial statements for the fiscal years ended December 31, 2013 and December 31, 2014. The Former Accountant’s auditor report on the financial statements for the years ended December 31, 2013 and December 31, 2014 included an explanatory paragraph as to the Registrant’s ability to continue as a going concern. Other than the going concern uncertainty, the Former Accountant’s auditor report on the financial statements of the Registrant for the periods ended December 31, 2013 and December 31, 2014 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the periods ended December 31, 2013 and December 31, 2014 and through the date of this Current Report, there have been no disagreements with the Former Accountant (as defined in Item 304(a)(1)(iv) of Regulation S-K) on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the Former Accountant, would have caused them to make reference thereto in their report on financial statements for such years. During the periods ended December 31, 2013 and December 31, 2014 and through the date of this Current Report, there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. During the periods ended December 31, 2013 and December 31, 2014 and through the date of this Current Report, neither the Registrant nor anyone on its behalf has consulted with the New Accountant regarding either: 1. The application of accounting principles to specified transactions, either completed or proposed; or the type of audit opinion that might be rendered on the Registrant’s financial statements, and neither was a written report provided to the Registrant nor was oral advice provided that the New Accountant concluded was an important factor considered by the Registrant in reaching a decision as to an accounting, auditing, or financial reporting issue; or 2. Any matter that was either the subject of a disagreement or a reportable event, as each term is defined in Items 304(a)(1)(iv) or (v) of Regulation S-K, respectively. The Registrant requested the Former Accountant to furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements.A copy of the Former Accountant’s letter to the Commission is attached as Exhibit 16.1. Item 9.01Financial Statements and Exhibits (d) Exhibits The following Exhibits are furnished herewith: Exhibit No. Description Former Accountant’s letter to the Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORD BLOOD AMERICA, INC. (Registrant) Date: August 13, 2015 By: /s/ David Sandberg Chairman
